Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/27/2017.  

Specification
Previous specification objection withdrawn.

Drawings
Previous drawing objection withdrawn.

Claim Rejections - 35 USC § 112


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites ‘at least one seating part … including an undercut structure disposed on an inner surface of the side wall’, while paragraph 94 of the specification mentions that the undercut structure is elements 101b, 101c, 101d. Claim 1 also recites ‘wherein the inner surface of the side wall is disposed at an edge of one side of the seating part’. The current writing of claim 1 makes it seem that the undercut is a part of the seating part, while paragraph 94 of applicants spec and fig 5 make it seem that the undercut is a part of the side wall. This is confusing.

Claims 2-11 are rejected for depending upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moon (US 20140253799 A1)

1.    Moon teaches an electronic device comprising:

a housing (100, fig 2a) comprising a first surface (130, fig 1a) facing a first direction, a second surface (140, fig 1b) facing a second direction that is opposite to the first direction, and a side wall (curved portion that 110 points to in fig 1a) at least partially surrounding a space between the first surface and the second surface (figs 1a, 1b);

an interior of the housing (figs 2a, 2b) and including an undercut structure (portion of 1302 that surrounds 1310 and 1170, figs 2a, 2b) disposed on an inner surface of the side wall (figs 2a, 2b);

a guide member (2310 including 2311, figs 5-7) disposed to be adjacent to a portion of the side wall in the interior of the housing and surrounding another portion of the seating part; and

at least one electronic component (2230 and 2231, fig 7) comprising a body part (2210 including 2230) and a protrusion (2231) disposed on one surface of the body part (fig 7),

wherein the inner surface of the side wall is disposed at an edge (top corners of the seating part in figs 2b, 7) of one side of the seating part (figs 2b, 7) and the guide member is disposed at another edge (bottom corners of the seating part in figs 2b, 7) of the opposite side of the seating part (figs 2b, 7), and

wherein the electronic component (2170, including 2230 and 2231, fig 7) is guided by the guide member (2310 including 2311) to enter the undercut structure along a direction (vertical direction of fig 7) that is inclined with respect to the side wall or the first surface (130, fig 1a) and is mounted on the seating part (figs 7 and 2a show that the first surface is inclined with respect to the vertical direction, also fig 7 shows that 2311 is inclined to the vertical direction).

2.    Moon teaches the electronic device of claim 1, wherein the electronic component comprises at least one of a camera module (paragraph 0064 recites ‘camera PCB 2230’), an iris recognition sensor, a receiver, a proximity sensor, and an illumination sensor.

3.    Moon teaches the electronic device of claim 1, wherein the guide member (2310 including 2311, figs 5-7) comprises: 
a fixing portion (2220, 2030, 2310, fig 7) mounted on the housing; and

a plurality of guide ribs (2311, fig 7) extending from one surface of the fixing portion, the guide ribs face a portion of the side wall (since they face the horizontal direction of fig 7), and are disposed to be spaced apart from the side wall at a predetermined interval (figs 7, 2a),

the body part (2210) enters the seating part while slide-contacting the guide ribs (fig 6), and the protrusion enters the seating part between the guide ribs (fig 7 shows a space for 2231 between guide rib 2311 faded in the distance).

4.    Moon teaches the electronic device of claim 3, further comprising: 
at least one engaging hole (space where 2020 fits, fig 7) disposed in the housing; and
at least one engaging boss (2020, fig 7) disposed on an opposite surface of the fixing portion (fig 7), wherein the engaging boss is engaged with the engaging hole to set a mounting location of the fixing portion (fig 7).


6.    Moon teaches the electronic device of claim 1, wherein the housing comprises:
a first support piece (top of 1302, fig 2a) extending from the side wall (extending upwards from the sidewall);
a second support piece (bottom of 1302, fig 2a) extending from the side wall (extending downwards from the sidewall), the second support piece is located to be closer to the second surface than the first support piece (comparing figs 1a, 1b, 2a) and is located to be farther from the first surface than the first support piece (comparing figs 1a, 1b, 2a); and
an avoidance recess (space between the two support pieces, including the seating part) disposed on the inner surface of the side wall (fig 2a), between the first support piece and the second support piece (fig 2a),
a portion of the body part is located in the avoidance recess (fig 7) in a state in which the electronic component enters the seating part to be inclined (fig 7 shows the entire body part located in the avoidance recess), and
the electronic component is rotated in the seating part to be mounted on the seating part (fig 7 shows the electronic component mounted on the seating part, it would be extremely unlikely to accomplish that placement without any rotation)

With regard to claim 6, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In 


11. Moon teaches the electronic device of claim 6, wherein the first support piece, the second support piece, and the avoidance recess surround portions of the seating part, respectively, or define portions of the seating part (see figs 2a and fig 7).

Claims 1, 6, 8-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moon (US 20140253799 A1)

1.    Moon teaches an electronic device comprising:

a housing (100, fig 2a) comprising a first surface (130, fig 1a) facing a first direction, a second surface (140, fig 1b) facing a second direction that is opposite to the first direction, and a side wall (curved portion that 110 points to in fig 1a) at least partially surrounding a space between the first surface and the second surface (figs 1a, 1b);

at least one seating part (area underneath and surrounding 1170, which 1170 fits into, including the portion labeled as 2320 in fig 2a) disposed such that at least a portion thereof is surrounded by a portion of the side wall in an interior of the housing (figs 2a, 2b) and including an undercut structure (portion of 1302 that surrounds 1310 and 1170, figs 2a, 2b) disposed on an inner surface of the side wall (figs 2a, 2b);

a guide member (2311, figs 5-7) disposed to be adjacent to a portion of the side wall in the interior of the housing and surrounding another portion of the seating part; and

at least one electronic component (2230 and 2231, fig 7) comprising a body part (2210 including 2230) and a protrusion (2250) disposed on one surface of the body part (fig 7),

wherein the inner surface of the side wall is disposed at an edge (top corners of the seating part in figs 2b, 7) of one side of the seating part (figs 2b, 7) and the guide member is disposed at another edge (bottom corners of the seating part in figs 2b, 7) of the opposite side of the seating part (figs 2b, 7), and

wherein the electronic component (2170, including 2230 and 2231, fig 7) is guided by the guide member (2311) to enter the seating part along a direction (vertical direction of fig 7) that is inclined with respect to the side wall or the first surface (130, fig 1a) and is mounted on the seating part (figs 7 and 2a show that the first surface is inclined with respect to the vertical direction, also fig 7 shows that 2311 is inclined to the vertical direction).

6.    Moon teaches the electronic device of claim 1, wherein the housing comprises:

a second support piece (bottom of 1302, fig 2a) extending from the side wall (extending downwards from the sidewall), the second support piece is located to be closer to the second surface than the first support piece (comparing figs 1a, 1b, 2a) and is located to be farther from the first surface than the first support piece (comparing figs 1a, 1b, 2a); and
an avoidance recess (space between the two support pieces) disposed on the inner surface of the side wall (fig 2a), between the first support piece and the second support piece (fig 2a),
a portion of the body part is located in the avoidance recess (fig 7) in a state in which the electronic component enters the seating part to be inclined (fig 7 shows the entire body part located in the avoidance recess), and
the electronic component is rotated in the seating part to be mounted on the seating part (fig 7 shows the electronic component mounted on the seating part, it would be extremely unlikely to accomplish that placement without any rotation)

    PNG
    media_image1.png
    469
    702
    media_image1.png
    Greyscale

With regard to claim 6, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same 


8.    Moon teaches the electronic device of claim 6, further comprising: 
a through-hole (hole which 2250 fits into, fig 7) disposed in the first support piece,
wherein the protrusion (2250, fig 7) is a lens barrel that proceeds and retreats in an optical axis direction on the body part (2210 including 2230), and
the protrusion is disposed in the through-hole as the electronic component rotates (since they are parts of the same component; further the electronic component rotates as the device rotates).
With regard to claim 8, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the protrusion is disposed in the through-hole as the electronic component rotates, this limitation cannot be the basis of an allowance of the claim. 


9.    Moon teaches the electronic device of claim 6, further comprising: 
a through-hole (hole which 2250 fits into, fig 7) disposed in the first support piece,
wherein the guide member (2311) comprises guide ribs (2311, fig 7) mounted on the first support piece (2311 is mounted on 2302 although not directly contacting) on one side of the through-hole and extending to face the side wall (fig 7 shows that the right instance of 2311 
the protrusion is at least partially held in the through-hole in a state in which the electronic component enters the seating part and rotates (since they are parts of the same component).

With regard to claim 9, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the protrusion is at least partially held in the through-hole in a state in which the electronic component enters the seating part and rotates, this limitation cannot be the basis of an allowance of the claim. 



Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moon (US 20140253799 A1)

1.    Moon teaches an electronic device comprising:

a housing (100, fig 2a) comprising a first surface (130, fig 1a) facing a first direction, a second surface (140, fig 1b) facing a second direction that is opposite to the first direction, and a side wall (curved portion that 110 points to in fig 1a) at least partially surrounding a space between the first surface and the second surface (figs 1a, 1b);

at least one seating part (area underneath and surrounding 1170, which 1170 fits into, including the portion labeled as 2320 in fig 2a) disposed such that at least a portion thereof is surrounded by a portion of the side wall in an interior of the housing (figs 2a, 2b) and including an undercut structure (portion of 1302 that surrounds 1310 and 1170, figs 2a, 2b) disposed on an inner surface of the side wall (figs 2a, 2b);

a guide member (2310 including 2311, figs 5-7) disposed to be adjacent to a portion of the side wall in the interior of the housing and surrounding another portion of the seating part; and

at least one electronic component (2230 and 2231, fig 7) comprising a body part (2210 including 2230) and a protrusion (2231) disposed on one surface of the body part (fig 7),

wherein the inner surface of the side wall is disposed at an edge (top corners of the seating part in figs 2b, 7) of one side of the seating part (figs 2b, 7) and the guide member is disposed at another edge (bottom corners of the seating part in figs 2b, 7) of the opposite side of the seating part (figs 2b, 7), and

wherein the electronic component (2170, including 2230 and 2231, fig 7) is guided by the guide member (2310 including 2311) to enter the seating part along a direction (vertical direction of fig 7) that is inclined with respect to the side wall or the first surface (130, fig 1a) and is 



6.    Moon teaches the electronic device of claim 1 (shown above), wherein the housing comprises:
a first support piece (top piece of 1302, fig 2a) extending from the side wall (extending inwards from the sidewall);
a second support piece (bottom piece of 1302, fig 2a) extending from the side wall (extending inwards from the sidewall), the second support piece is located to be closer to the second surface than the first support piece (comparing figs 1a, 1b, 2a) and is located to be farther from the first surface than the first support piece (comparing figs 1a, 1b, 2a); and
an avoidance recess (space 1310 between the two support pieces) disposed on the inner surface of the side wall (fig 2a), between the first support piece and the second support piece (fig 2a),
a portion of the body part is located in the avoidance recess (fig 7) in a state in which the electronic component enters the seating part to be inclined (fig 7 shows the entire body part located in the avoidance recess), and
the electronic component is rotated in the seating part to be mounted on the seating part (fig 7 shows the electronic component mounted on the seating part, it would be extremely unlikely to accomplish that placement without having rotated the electronic component)

With regard to claim 6, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the electronic component is rotated, this limitation cannot be the basis of an allowance of the claim. 

7.    Moon teaches the electronic device of claim 6, further comprising:
a first cover member (1301, fig 2a) mounted on the first support piece to define the first surface (fig 2a), and a second cover member mounted on the second support piece to define the second surface (figs 1b, 2a),
wherein the first support piece defines a closed curve when viewed on the first surface (fig 1a), and the second support piece defines a closed curve when viewed on the second surface (fig 1b), and
the first support piece seals the housing and the first cover member (figs 1a, 1b), and the second support piece seals the housing and the second cover member (figs 1a, 1b).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20140253799 A1) in view of Wei (US 20180176351 A1)

5.    Moon teaches the electronic device of claim 3, but fails to teach that: 
n electronic components are guided by the guide member to enter the seating part and be mounted on the seating part,
the guide member comprises (n+1) guide ribs, and
ribs are disposed between adjacent electronic components to block electromagnetic interferences between the electronic components (here, n is a natural number)

Wei fig 8 teaches n electronic components (two instances of 50) are guided by a guide member (10) to enter a seating part (40, figs 7, 8) and be mounted on the seating part (fig 7),
the guide member comprises (n+1) guide ribs (element 10 comprises three guide ribs, see annotated fig 8 below), and
some of the guide ribs are disposed between adjacent electronic components to block electromagnetic interferences between the electronic components (here, n is a natural number) (see annotated fig 8 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wei into the device of Moon. The ordinary artisan would have been motivated to modify Moon in the above manner for the purpose of placing and protecting multiple imaging lenses (Wei paragraph 0033)


    PNG
    media_image2.png
    836
    618
    media_image2.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20140253799 A1) in view of Zaitsu (US 7986522 B2)
10.    Moon teaches the electronic device of claim 9, wherein the guide rib comprises: 
a curved guide part (top part of 2311, fig 7) disposed at an upper end thereof; and


a front end portion (portion that 2303 rests on, fig 7) on one surface of the body part (2210 including 2030, 2220, 2230, 2302) contacts the first support piece (2303 contacts 2302, fig 7) in an entrance direction, and a rear end portion (portion of 2030 that rests on 2311, fig 7) on one surface of the body part contacts the curved guide part (hereinafter, ‘a first mounting state’) as the electronic component enters the seating part (fig 7),

the rear end portion (portion of 2030 that rests on 2311, fig 7) of the one surface of the body part is mounted in the interior of the seating part while 
a front end portion (one side of 2250) of an upper end surface of the protrusion is held in the through-hole in the first mounting state (fig 7), and

a rear end portion of the upper end surface of the protrusion gradually enters the through-hole as the electronic component rotates in the seating part (product-by-process, also see fig 7)

However Moon fails to teach a linear guide part that extends from the curved guide part toward the first support piece; and
the rear end portion of the one surface of the body part contacts the linear guide part

Zaitsu teaches a linear guide part (linear portion of 39 that extends from another portion of 39, fig 7) that extends from a curved guide part toward a first support piece (unlabeled); and
a rear end portion of the one surface of a body part contacts the linear guide part (col 8 lines 14-18 recite ‘A plurality of plate-shaped ribs 39 for fixing the camera module 33 projects from the front face side to the rear face side (namely, inner side of housing) on the front case 6. The camera module 33 is engaged and inserted among the ribs 39 so as to be fixed with respect to the front case 6’).



With regard to claim 10, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the rear end portion is sequentially slide-contacting the curved guide part and the linear guide part, this limitation cannot be the basis of an allowance of the claim. 
Further in the present case whether or not the rear end portion of the upper end surface of the protrusion gradually enters the through-hole as the electronic component rotates in the seating part, this limitation cannot be the basis of an allowance of the claim.


Allowable Subject Matter

Claims 12-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 12:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) a touchscreen display exposed through a first portion of the first plate; a camera module exposed through a second portion of the first plate, wherein the second portion is located between the first portion and the portion of the side member when viewed from the top of the first plate, wherein the camera module comprises: a substrate disposed between the second portion and the second plate; a plurality of lenses stacked toward the second portion; a barrel holding the plurality of lenses while having a first diameter; and a holder provided to surround the barrel while being connected to the substrate, and comprising a first surface facing the inner surface, wherein the barrel moves with respect to the holder, and a portion of the barrel protrudes from the first surface by a first distance, and wherein a portion of the camera module is interposed between the inner flange and the second portion;
and a first structure disposed in the housing at a location that is spaced apart from the portion of the side member by a second distance, wherein the holder of the camera module is interposed between the portion of the side member and the first structure, the first structure comprises a second surface facing the second direction, and a third surface, the second surface and the third surface are aligned along the portion of the side member and are spaced apart from the portion of the side member by a third distance that is larger than the first diameter, and a fourth distance from the inner surface to the second surface or from the inner surface to the third surface is set to be larger than the first distance
 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Claim 12 requires a complicated camera module to be placed on the front of the device on the same side as a touchscreen display, and further requires specific arrangements of first structure (guide member), holder, and outer side wall of the device. The claim is specific so that a rejection would be based upon piecemeal and hindsight. 
No 102 was found. References drawn to specifics of camera modules rarely contain details of the placement of those camera modules within devices.



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments

Applicant's arguments filed 12/10/2020 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:
‘The amendment renders the rejection moot because Moon does not teach, expressly or inherently, or suggest at least the aforementioned, emphasized features of Claim 1.’

This is not found persuasive in view of the rejections as shown above. Fig 5 of applicants drawings shows that seating part 111 can be a space or an opening. Moon teaches a space or opening that reads on the amended limitations as shown in the rejections above.


	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                  

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841